Exhibit 10.21

 

AMENDED AND RESTATED OFFICE LEASE

 

THIS Amended and Restated Office Lease, dated May 16, 2002, is between MUM II,
LLC (“Landlord”) and Horizon Organic Dairy, Inc. (“Tenant”).

 

Recitals:

 

1.                                       Landlord and Tenant entered into a
lease dated October 15, 1996, an Addendum to Lease dated October 10, 1996, a
Second Addendum to Lease, dated October 10, 1996, a Third Addendum to Lease
dated March 31, 1997, a Fourth Addendum to Lease dated May 14, 1999, and a Fifth
Addendum to Lease dated June 21, 2000.

 

2.                                       Landlord and Tenant wish to modify the
Lease again to provide for a remodel of certain space not currently occupied by
Tenant but to be occupied on August 1, 2002; and to delete various obsolete
provisions; and to restate the Lease as so modified in this Amended and Restated
Office Lease.  This Amended and Restated Office Lease is sometimes referred to
herein as this “Lease”.  The provisions of this Amended and Restated Office
Lease were not necessarily in effect since the Commencement Date, especially the
Base Rent and Premises terms.  Rather, for purposes of this Amended and Restated
Office Lease, the rent terms are meant to be effective as of the first day of
the current (2001-2002) Lease Year.

 

IT IS THEREFORE AGREED AS FOLLOWS:

 

SECTION I:  ADDITIONAL DEFINED TERMS

 

In addition to those terms defined in the introductory paragraph of this Lease,
the following terms shall have the following meanings when used in this Lease:

 

(a)                                  Architect’s Measurement:  Any measurement
of area made by Landlord’s architect measuring Usable Area or Rentable Area for
all of the space to be measured based on the Building floor plans, which
measurement shall be conclusive and binding upon both Landlord and Tenant,
unless any tenant of the Building objects to such measurement within sixty (60)
days of notice to Tenant with the calculation of an Achitect’s Measurement (or
in the event of structural modification to the Building which results in a
change in any area of any floor, within sixty (60) days of notice to Tenant of
the recalculation of an Architect’s Measurement), in which case such measurement
shall be presumptively correct but subject to correction if mistaken.  The sole
effect that a correction to an Architect’s Measurement shall be the calculation
of Tenant’s share of the Operation Cost and in no event shall a mistake in an
Architect’s Measurement entitle Tenant to any adjustment in the Base Rent or
Escalation Rent.  The Architect’s Measurements have been made from the outside
of exterior walls to the middle of a demising wall between tenants and to the
Common Area side of a wall between a Common Area and a tenant’s area.


(b)                                 Base Operating Cost:  An amount equal to
$3.38 per square foot of Building Rentable Area per calendar year which
represents an estimate of the Operating Cost for the entire 2002 calendar year.

 

(c)                                  Base Rent:  The annual amount of rent
payable with respect to each Lease Year during the term of this Lease payable as
set forth in Section 4(a).  Subject to Section 48 below, the amount of the Base
Rent for the current (September 1, 2001-August 31, 2002) Lease Year shall be
$365,207.76  (6,179.2 square feet of warehouse space at $8.17 per square foot;
20,087.8 square feet of office space at $12.74 per square foot; and 5,039.0
square feet of the space shown on Exhibit D at $11.67 per square foot).  The
amount of the Base Rent for all Lease Years after the current Lease Year shall
be calculated in the manner set forth in Section 4(a).

 

(d)                                 Building:  That certain parcel of real
property described in Exhibit A attached hereto, together with the building
known as Horizon Building and all other improvements located thereon.

 

(e)                                  Building Rentable Area: 39,624 square feet
which has been determined by Architect’s Measurement.  If from time to time
there is a structural modification to the Building which results in a change in
the area of any floor of the Building, Building Rentable Area shall, until any
further change, mean the number of square feet as recomputed after such change
by Architect’s Measurement.

 

(f)                                    Commencement Date:  The date of the Term
of this Lease commenced August 18, 1997.

 

(g)                                 Common Areas:  Those portions of the
Building which are made available for the general use in common of tenants of
the Building and their employees, agents, and invitees, including but not
limited to the areas on individual floors devoted to corridors, elevators,
lobbies, restrooms and other similar facilities, automobile parking areas which
are reserved for “visitors only”, driveways, entrances and exits, including all
plaza areas, loading areas, pedestrian walkways and ramps, landscaped areas and
stairways.

 

(h)                                 Default Rate:  An annual rate of interest
equal to fifteen percent (15%).

 

(i)                                     Lease Year:

 

(i)            For the First Lease Year, the period beginning on the
Commencement Date (August 18, 1997)  and ending on the last day of the same
calendar month in which the Commencement Date occurred in the next calendar year
(August 31, 1998); and


(ii)                                  For Lease Years after the First Lease
Year, the twelve-month period beginning on the next day following the expiration
of the preceding Lease Year.  If the Term of this Lease shall end prior to the
last day of a Lease Year as defined above, the final Lease Year hereunder shall
be deemed to end on the day the Term of this Lease ends.

 

(j)                                     Operating Cost:  as defined in Section
6(b).

 

(k)                                  Ordinary Business Hours:  The hours of 7:00
a.m. to 6:00 p.m. Monday through Friday and 9:00 a.m. to 1:00 p.m. on Saturdays,
except for any of such days which may fall on the holidays of New Year’s Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.

 

(l)                                     Premises: Space on the first and second
floor of the Building, as reflected on the floor plan attached to this Lease as
Exhibit B.

 

(m)                               Premises Rentable Area: 31,306 square feet,
which has been determined by Architect’s Measurement.  Premises Rentable Area is
the Premises Usable Area plus Tenant’s prorata share (based upon Premises Usable
Area to other tenant’s premises usable area) of the Common Areas.  If from time
to time there is a structural modification to the Building which affects the
area of any floor of the Building which contains the Premises, Premises Rentable
Area shall, until further change, mean the number of square feet as recomputed
after such change by Architect’s Measurement.

 

(n)                                 Premises Usable Area: 28,987.5 square feet,
which has been determined by Architect’s Measurement.  If from time to time
there is a structural modification to the Building which affects the area of any
floor to the Building which contains the Premises, Premises Usable Area shall,
until further changes, mean the number of square feet as computed after such
change by Architect’s Measurement.

 

(o)                                 Security Deposit:  The amount of $47,600.00
(paid at the time of execution of this Lease) to be kept on deposit with
Landlord by Tenant in accordance with the provisions of Section 28.

 

(p)                                 Term:  The period beginning at noon on the
Commencement Date (August 18, 1997) and ending at noon on the last day of the
calendar month in which the tenth (10th) anniversary of the Commencement Date
occurs (August 31, 2007).  The Term is subject to extension as provided in
Section 35 of this Lease.

 

SECTION 2:  LEASE OF PREMISES

 

Landlord currently leases and shall continue to lease to Tenant, and Tenant
hereby currently leases and shall continue to lease from Landlord, the Premises,
together with the non-exclusive right to use the Common Areas for the purposes
for which the Common Areas are intended.  The Premises are leased on the terms
and conditions set forth in this Lease.  (The Premises have increased since the
Commencement Date.)


SECTION 3:  TERM

 

The term of this Lease shall be as set forth in Section 1(p), unless sooner
terminated or extended pursuant to the terms of this Lease.

 

SECTION 4:  RENT

 

(a)                                  Tenant shall pay Landlord during each Lease
Year the Base Rent, in equal monthly installments in the amount of one-twelfth
of the Base Rent on the Commencement Date and on the first day of each
succeeding calendar month during the Term of this Lease.  All payments of Base
Rent shall be paid in advance, without notice, set-off or deduction, in lawful
money of the United States, at the address of Landlord set forth in Section 40
of this Lease, or at such other place as Landlord may from time to time
designate in writing.  The amount of the Base Rent for each Lease Year after the
current Lease Year shall be increased to an amount determined by multiplying the
amount of the Base Rent in effect for the preceding Lease Year by an adjustment
factor which factor shall be calculated in the following manner.  Such
adjustment shall be calculated by first determining the All Items Consumer Price
Index for All Urban Consumers, CPI-U, Denver (1967 equals 100), as determined by
the United States Department of Labor, Bureau of Labor Statistics as of both the
latest date preceding the date of commencement of the preceding Lease Year and
as of the latest date possible in the Lease Year just preceding the commencement
of the next following Lease Year.  Upon receipt of the second of such index
figures, the percentage of the increase, if any, of the second of such figures
over the first, shall be calculated therefrom (such percentage increases are
herein referred to as the “Index Percentage Change”).  An annual rental increase
(herein referred to as Escalation Rent) shall then be computed by multiplying
the Index Percentage Change times the last preceding Base Rent Annual rate as
adjusted and set forth in Section 4.  Tenant shall pay one-twelfth (1/12) of the
resulting Escalation Rent each month during the ensuing Lease Year at the same
time Tenant pays the Base Rent.  Such payments shall commence on the first day
of the month following Tenant’s receipt of notice setting forth such increase,
which notice shall be sent within sixty (60) days of the beginning of each new
Lease Year.  The first monthly rental payment which includes new Escalation Rent
shall also include the Escalation Rent, if any, for each month in the then
current Lease Year which elapsed prior to Tenant’s receipt of Landlord’s
notice.  If there is no increase in Index Percentage Change, there shall be no
adjustment, but in no event shall the Base Rent and Escalation Rent payable be
less than the Base Rent and Escalation Rent paid during the preceding Lease
Year.  The Base Rent due hereunder shall be apportioned for any fractional
calendar months at the beginning and end of the Term of this Lease and any
renewals and extensions thereof.

 

(b)                                 If the index specified in Section 4(a) above
is discontinued in its current form, or if the basis on which it was calculated
should be revised, an appropriate conversion of the revised index to a common
base will be made upon conversion factors published by the Bureau of Labor
Statistics or upon conversion factors otherwise made available.


(c)                                  In addition to the Base Rent and the
Escalation Rent, Tenant shall pay Landlord in monthly installments
simultaneously with payments of the Base Rent, one-twelfth (1/12th) the Base
Operating Cost times the Premises Rentable Area and 100% of the Operating Cost
adjustment determined as set forth in Section 6, and such other charges as are
required by the terms of this Lease to be made by Tenant.  Any such adjustment
or change shall be deemed to be additional rent and shall be payable in the
manner provided for the payment of Base Rent and shall be recoverable as Base
Rent, and Landlord shall have all rights against Tenant for default in payment
thereof as in the case of arrears of Base Rent.

 

(d)                                 Landlord acknowledges that Tenant has paid
all amounts under the original lease, as amended, that were due and payable
prior to the effective date of this Amended and Restated Lease.

 

SECTION 5:  USE

 

(a)                                  Tenant shall use and occupy the Premises
for professional or business offices and storage incidental thereto and for no
other purpose.  Landlord warrants, represents, and covenants that the Premises
are zoned for such use.  In addition, for so long as a portion of the Premises
includes warehouse space, Tenant may also use the warehouse portion of the
Premises for warehouse purposes.  Tenant shall use the Premises in a careful,
safe and proper manner and shall not use or permit the Premises to be used for
any purpose prohibited by the Certificate of Occupancy issued for the Building
or the laws of the United States or the State of Colorado, or the ordinances of
the County of Boulder.  Tenant shall neither do nor permit to be done any act or
thing upon the Premises which shall or might subject Landlord to any liability
or responsibility for injury to any person or persons or to property by reason
of any business or operation carried on upon the Premises or for any reason.

 

(b)                                 In the event that any official shall
hereafter at any time contend or declare by notice, violation, order or in any
other manner whatsoever that the Premises are used for a purpose which is a
violation of any permit, certificate of occupancy, statute, ordinance or other
requirement of law applicable to the Building or the Premises, Tenant shall,
upon five days’ written notice from Landlord, immediately discontinue such use
of the Premises.

 

(c)                                  Tenant, at its sole expense, shall comply
with all laws, orders and regulations of federal, state, county and municipal
authorities, and with any direction of any public officer or officers, pursuant
to law, which shall impose any violation, order or duty upon Landlord or Tenant
with respect to the Premises, or the use or occupation thereof.


SECTION 6:  OPERATING COST ADJUSTMENT

 

(a)                                  If in any calendar year the Operating Cost
is greater than the Base Operating Cost, Tenant shall pay to Landlord as
additional rent an amount equal to such excess multiplied by the Premises
Rentable Area.  Any amount payable by Tenant to Landlord under this Section 6
shall be paid within thirty (30) days after written notice thereof by Landlord. 
Landlord may, either prior to the beginning of or during any calendar year,
compute a bona fide estimate of Operating Cost for such calendar year.  Upon
receipt of written notice thereof, Tenant shall pay to Landlord, in monthly
installments simultaneously with payments of Base Rent under Section 4(a),
one-twelfth of the product of such estimated Operating Cost and the Premises
Rentable Area.  An annual adjustment shall be made between the parties within
thirty (30) days after Landlord’s determination of Operating Cost.  Any amounts
of excess estimated Operating Cost which Landlord is required to return may be
offset by accrued amounts payable by Tenant to Landlord.  If the Term of this
Lease ends before the end of a calendar year, any amount payable by Tenant or
Landlord in respect of that year under this Section 6 shall be adjusted
proportionately on a daily basis utilizing the previous year’s determination of
Operating Costs and the obligation to pay such amount shall survive the
expiration or earlier termination of this Lease.  In no event shall Landlord be
required to make any payment or refund to Tenant if in any calendar year the
Operating Cost is less than the Base Operating Cost.

 

(b)                                 As used in this Lease, “Operating Cost”
means an amount per square foot of Building Rentable Area per calendar year
determined as set forth below (projected to an annual figure for the calendar
year in which the Building is first occupied), which represents the actual
Operating Cost for any calendar year during the Term of this Lease.  The
Operating Cost (calculated to the nearest cent) shall be determined by Landlord
and shall be equal to the sum of the following in respect of a calendar year
divided by the Building Rentable Area:

 

(i)                                     All general and special real estate
taxes, special assessments, assessments for improvements, special district or
improvement district assessments, water charges, sewer charges, vault charges
and other ad valorem taxes, rates, levies and assessments payable in respect of
such year by Landlord upon or in respect of the Building by any governmental or
quasi-governmental authority and all taxes specifically imposed in lieu of any
such taxes.  If due to a future change in the method of taxation, any franchise,
income, profit or other tax shall be levied against Landlord in whole or in part
in lieu of any tax which would otherwise constitute one of the foregoing taxes
or charges or if there shall be levied against Landlord a tax or license fee
measured by gross rents, such franchise, income, profit or other tax or license
fee shall be deemed to be a real estate tax for the purposes hereof.  The taxes
described in this Section 6(b)(i) shall also include all of Landlord’s expenses,
including, but not limited to, attorney’s fees, incurred by Landlord in any
effort to minimize such taxes, whether by contesting proposed increases in
assessments or by any other means or procedures appropriate in the
circumstances.


(ii)                                  All costs, charges and expenses payable by
Landlord (not directly reimbursed by tenants of the Building or by insurance
proceeds) which are directly attributable to the ownership, operation,
maintenance and normal repair of the Building, including, but not limited to,
the cost of utilities, building supplies, janitorial services with the exception
of the janitorial services for the Premises Rentable Area which shall be
provided and paid for by Tenant, window cleaning services, normal maintenance
and repair of the Building and the Common Areas (including elevators and the
periodic refurbishing of the Common Areas), heating and air conditioning,
landscaping, snow removal, parking area repair and maintenance, insurance
(including boiler and machinery, fire and extended coverage, rental and public
liability insurance) and labor costs incurred in the operation or maintenance of
the Building, but excluding in any case renting commissions and costs of
painting or decorating any other tenant’s space.  It is mutually understood and
agreed that Tenant shall be responsible directly to the Public Service Co. of
Colorado for the payment of gas and electric utility bills for its Premises
Rentable Area.

 

(iii)                               The following expenses and costs shall not
be included within the “Operating Costs” for the Building: Costs incurred in
connection with the original construction of the Building or in connection with
any major change in the Building; costs of alterations or improvements to the
premises of other tenants; depreciation, interest and principal payments on
mortgages and other debt costs, if any; costs of correcting major and/or latent
defects in, or significant design errors relating to the design, or construction
of the Building; costs for which the Landlord is reimbursed by any tenant or
occupant of the Building, by insurance proceeds or by anyone else; the expense
for extraordinary service provided to other tenants of the Building for which
Landlord receives reimbursement; costs associated with the operating of the
business of the Landlord as a separate entity, as the same are distinguished
from the cost of operating the Building; the wages and benefits of any employee
who does not devote substantially all of his or her employee time to the
Building, unless such wages and benefits are prorated to reflect time spent on
operating and managing the Building; fines, penalties and interests; any charges
or expenses accrued by Landlord resulting from its own or its affiliate’s
occupancy of any space in the Building; any recalculation of or additional
Operating Costs actually incurred more than three years prior to the year in
which the Landlord proposes that such costs be included; all items and services
for which the Tenant or other tenant of the Building reimburses the Landlord or
which the Landlord provides selectively to one or more of the tenants (other
than Tenant) without reimbursement; tax penalties incurred as a result of the
Landlord’s negligence, inability, or unwillingness to make payments when due;
Landlord’s general overhead and general administrative expenses, provided
nothing herein shall be deemed to prohibit the Landlord from charging a
reasonable management fee computed in accordance with industry custom and
otherwise subject to the limitations herein; costs (including reasonable
attorney fees) incurred by Landlord due to Landlord’s violation or any tenant’s
violation (other than Tenant) of the terms and conditions of any lease of space
in the Building; and any other expense which in accordance with generally
accepted accounting principles, consistently applied, would not normally be
treated as Operating Costs by landlords of comparable buildings, except for
expenses relating to repair or replacement of the roof, paving, and HVAC
equipment, which shall be included within the “Operating Costs” of the Building.


(c)                                  Tenant shall have the right to inspect all
documents reflecting any part of the Operating Costs and the calculations of any
amount payable under Section 6(a) of this Lease, and Landlord shall explain its
calculations of Operating Cost and the amounts due under Section 6(a) once each
year upon request by Tenant.  If Tenant wishes to dispute the determination of
Operating Costs under Section 6(b) or the calculation of any amount payable
under Section 6(a), Tenant shall give Landlord written notice of such dispute
within ninety (90) days after receipt of notice from Landlord of the matter
giving rise to the dispute.  If Tenant does not provide Landlord such notice
within such time, Tenant shall have waived its right to dispute such
determination or calculation.  Promptly after the giving of such written notice,
Landlord shall cause to be made a complete audit of Landlord’s records relating
to the matter in dispute by a nationally recognized firm of independent
certified public accountants selected by Landlord.  The cost of such audit shall
be borne by Tenant unless such audit discloses an error which overstated
Operating Cost by more than three percent of the amount determined by the audit
in which event Landlord shall bear the cost of such audit.  If such audit
reveals that the amount previously determined by Landlord was incorrect, a
correction shall be made and either Landlord shall promptly return to Tenant any
overpayment or Tenant shall promptly pay to Landlord any underpayment which was
based on such incorrect amount.  Notwithstanding the pendency of any dispute
hereunder, Tenant shall make payments based upon Landlord’s determination or
calculation until such determination or calculation has been established
hereunder to be incorrect.

 

SECTION 7:  TAXES

 

(a)                                  Tenant shall pay before delinquency any and
all taxes, assessments, license taxes and other charges levied, assessed or
imposed and which become payable during the Term of this Lease upon Tenant’s
operations at, occupancy of, or conduct of business at the Premises or upon
equipment, furniture, appliances, trade fixtures and other personal property of
any kind installed or located at premises, provided, however, Tenant may pay
such amounts after delinquency to the extent that such delay is necessary to
Tenant’s good faith and diligent contest of such amounts, but only so long as
there is no risk of Tenant having any of its assets foreclosed upon or seized by
the taxing authority.

 

(b)                                 If Tenant shall install or cause Landlord to
install special tenant improvements such as, but not limited to, private
elevators, escalators, interior staircases or other fixtures and fittings which
cause an increase in the assessed value of the Building, then Tenant shall also
pay as additional rent all the taxes specified in Section 6(b)(i) reasonably
allocable to such extraordinary improvements.  If the taxing authorities fail to
render a separate tax bill with respect to such improvements, Landlord shall
allocate a reasonable portion of such taxes on the Building to such
improvements.


SECTION 8:  QUIET ENJOYMENT

 

Landlord covenants and agrees with Tenant that upon Tenant paying the Base Rent
and additional rent hereunder and observing and performing all the terms,
covenants and conditions of this Lease on Tenant’s part to be observed and
performed, Tenant may peaceably and quietly enjoy the Premises subject,
nevertheless, to the terms and conditions of this Lease and to the underlying
mortgages hereinafter mentioned.

 

SECTION 9:  PREPARATION OF PREMISES

 

(a)                                  Landlord shall, prior to August 1, 2002,
substantially complete the work in the Premises required to be done by Landlord
as specified in Exhibit C attached hereto.  Landlord shall not be required to
timely complete any of such work where Landlord’s failure to do so is caused by
any delay, interference with or hindrance of such work by Tenant, Tenant’s
contractor or any of their employees, servants or agents, by any changes in such
work requested by Tenant and agreed to by Landlord, or by the failure of Tenant
or Tenant’s contractor to timely and properly complete any of Tenant’s work in
the Premises.  Any such failure of Landlord shall not make this Lease void or
voidable or alter or affect any of the terms hereof, and Tenant shall not be
entitled to any abatement of rent therefrom except as provided in Section 48
below.  Landlord warrants, represents and covenants to Tenant that the work to
be performed pursuant to this Section 9 shall be performed in a good and workman
like manner according to the plans and specifications referred to in Exhibit C,
and except to the extent otherwise provided in Exhibit C all materials used for
the work set forth in Exhibit C will be new and of equal or better quality than
used in the remainder of the Premises.  Only to the extent that (i) Tenant
assumes responsibility of repairing a particular defect and (ii) such defect
pertains to the Premises, Landlord shall assign to Tenant the warranties,
representations and other rights provided by any contractors, workmen, suppliers
or others who perform services or provides goods for constructing such
improvements to the extent of the sums expended by Tenant for such repairs. 
Landlord shall be responsible for repairs to the improvements set forth on
Exhibit C that are necessitated by design or construction defects to the extent
not covered by the contractor’s warranty.

 

(b)                                 Landlord shall use its reasonable discretion
in deciding whether to honor any Tenant request for a change order to the plans
and specifications set forth on Exhibit C; otherwise, Landlord shall not be
required to honor any Tenant request for a change order to the plans and
specifications set forth on Exhibit C.  In the event Landlord, in Landlord’s
reasonable discretion, does agree to any such change order, Tenant shall pay the
cost of such change order charged by the contractor as soon as the change order
is executed by Landlord.


(c)                                  Upon prior notice to Tenant, Landlord shall
be entitled to change the plans and specifications set forth on Exhibit C to the
extent necessary to comply with applicable law or safety standards or to prevent
grossly unreasonable costs.

 

(d)                                 Prior to commencement of the work depicted
on Exhibit C, Landlord shall deliver to Tenant a copy of its building permit for
such work.

 

SECTION 10:  ACCEPTANCE OF PREMISES

 

Tenant acknowledges that the Premises and the Building, except for the work to
be completed by Landlord as depicted on Exhibit C, are currently in good and
satisfactory condition.  Taking possession of the areas shown on Exhibit C after
Landlord commences the work described in Exhibit C shall be conclusive evidence
as against Tenant that the work set forth in Exhibit C was satisfactorily
completed by Landlord, subject to correction by Landlord of punch list items
disclosed to Landlord prior to Tenant taking possession of such area and latent
defects disclosed to Landlord within a reasonable time after discovery of same
by Tenant.

 

SECTION 11:  ACCESS TO PREMISES

 

Landlord and Landlord’s agents shall have the right to enter the Premises at all
times to examine them, to show them to prospective purchasers, mortgagees,
lessors or lessees, and to make and perform such decorations, cleaning,
maintenance, repairs, alterations, improvements or additions as Landlord may
deem necessary or desirable for the safety, improvement or preservation of the
Premises or of other portions of the Building, without the same constituting an
eviction of Tenant in whole or in part or entitling Tenant to any abatement of
rent, by reason of loss or interruption of business of Tenant, or otherwise.  If
Tenant shall not be personally present to open and permit an entry into the
Premises, at any time when for any reason an entry therein shall be necessary or
permissible, Landlord or Landlord’s agents may enter the Premises by use of a
master key, or in an emergency may forcibly enter the Premises, without
rendering Landlord or Landlord’s agents liable therefor (provided that during
such entry Landlord or Landlord’s agents shall accord reasonable care to
Tenant’s property), and without in any manner affecting the obligations and
covenants of this Lease.  Landlord shall have the right to erect, build, use and
maintain unexposed pipes, ducts and conduits in and through the Premises.  If an
excavation shall be made upon land adjacent to the Building or any part thereof
or shall be authorized to be made, Tenant shall afford to the person causing or
authorized to cause such excavation, license to enter upon the Premises for the
purpose of doing such work as such person shall deem necessary to preserve the
Building or any part thereof from injury or damage and to support any part
thereof by proper foundations without any claim for damages or indemnity against
Landlord or diminution or abatement of rent.  Notwithstanding anything to the
contrary in this paragraph, Landlord agrees to use its best efforts not to
interfere unreasonably with the Tenant or the Tenant’s business in the course of
exercising its rights under this paragraph.  In the event that Landlord’s
exercise of its rights under this paragraph prevents Tenant from operating its
business for three or more days (unless such exercise results from Tenant’s
action, breach of this Lease, or negligence).  Tenant shall be entitled to an
abatement of rent until such time that Tenant is able to operate its business on
the Premises.  Notwithstanding the foregoing, Landlord and Landlord’s contractor
shall have exclusive possession of the areas depicted on Exhibit C while
Landlord is performing the work set forth in Section 9 above or until August 1,
2002 (whichever is later) and access to the entire Building to the extent
necessary or reasonable for the completion of such work.  None of Landlord’s
contractor’s rights to possession set forth above, nor any of Landlord’s
contractor’s construction operations shall constitute an eviction or partial
eviction nor entitle Tenant to any abatement of rent (except as provided in
Section 48 below) despite the fact that the construction activity will to some
extent, interfere with Tenant’s use of the Premises, unless and to the extent
that Tenant is unable to conduct business in  a portion of the Premises outside
the area shown on Exhibit C for three successive days or more due to intolerable
noise or other equally disruptive interference by Landlord’s contractor as
evidenced by Tenant having to send its employees home, in which case rent shall
abate only for such area where Tenant cannot conduct business and only during
the time business cannot be conducted in such area and Tenant shall be entitled
to offset such abated rental amount against the next due Base Rent payment.  In
addition, Landlord’s contractor shall have the use of Tenant’s electric, gas and
water utilities during the construction period.  Tenant shall not interfere with
Landlord’s contractor’s construction activities nor attempt to give Landlord’s
contractor’s employees or subcontractors directions with respect to any
construction activity.


SECTION 12:  ALTERATIONS BY TENANT

 

(a)                                  Tenant shall make no alterations,
decorations, installations, additions or improvements in or to the Premises
without first obtaining the written consent of Landlord which consent shall not
be unreasonably withheld.  Tenant understands that Landlord’s consent will be
conditioned on Tenant’s compliance with Landlord’s requirements as in effect at
the time permission is requested, which requirements will include, but not be
limited to Landlord’s approval of plans, specifications, contractors, insurance,
and hours of construction.  Tenant will be required to pay Landlord a reasonable
fee for supervising Tenant’s contractor and for Landlord’s related costs, such
as, but not limited to, trash removal, utilities and elevator operators.  Prior
to the commencement of any work in or to the Premises by Tenant’s contractor,
Tenant shall on request deliver to Landlord certificates issued by applicable
insurance companies evidencing that workmen’s compensation and public liability
insurance and property damage insurance, all in amounts and with companies, and
on forms satisfactory to Landlord, are in force and effect and maintained by all
contractors and subcontractors engaged by Tenant to perform such work.  Each
such certificate shall provide that it may not be cancelled without ten days’
prior written notice to Landlord.


(b)                                 All articles of personal property, and all
movable business and trade fixtures, machinery and equipment, cabinetwork,
furniture and movable partitions owned or installed by Tenant at its expense in
the Premises (and with respect to which no credit or allowance was granted to
Tenant by Landlord) shall remain the property of Tenant and may be removed by
Tenant at any time, provided that Tenant, at its expense, shall repair any
damage to the Premises or the Building caused by such removal.  All alterations,
decorations, installations, additions or improvements in or to the Premises
other than those specified in the first sentence of this Section 12(b) shall,
upon the completion thereof, become the Property of Landlord and shall be
surrendered to Landlord upon the expiration or other termination of the Term of
this Lease.  Landlord may elect to require Tenant to remove all or any part of
the Property described in the first sentence of this Section 12(b) at the
expiration or other termination of the Term of this Lease, in which event such
removal shall be done at Tenant’s expense, and Tenant shall, at its expense,
repair any damage to the Building or Premises caused by such removal.

 

(c)                                  Subject to the provisions of Section 11 of
this Lease, Tenant shall be solely responsible for the consequences of Tenant’s
repairs and alterations on the Building’s structure and on the operation of
Building systems, such as heating, air conditioning, ventilating, electrical and
plumbing, whether or not Tenant had received Landlord’s consent to such repairs
or alterations pursuant to this Section 12.

 

SECTION 13:  REPAIRS

 

(a)                                  Tenant shall take good care of the Premises
and the fixtures and improvements therein, including, but not limited to,
carpet, drywall and fixtures (except for the unexposed pipes, ducts and conduits
in and through the Premises), and, at its sole cost and expense, make repairs,
restorations or replacements as and when needed to preserve them in good working
order and condition.  If Tenant fails to make any repairs, restorations or
replacements required by this Lease, Landlord may (but without any obligation to
do so) make such repairs, restorations, or replacements at the expense of Tenant
and such expense shall be due as additional rent.  Tenant shall comply with all
provisions of Sections 12 and 14 of this Lease in connection with such repairs,
restorations and replacements.

 

(b)                                 Landlord shall make repairs, restorations
and replacements as and when needed to those portions of the Building which are
not required to be maintained by Tenant or other tenants of the Building in
order to preserve them in good working order and condition.  Landlord shall
replace all lamps, tubes and ballasts used in the Premises either after notice
from Tenant or as a result of any periodic relamping program undertaken by
Landlord.  Such repairs, restorations and replacements shall be included within
Operating Cost unless the need for such repairs, restorations and replacements
resulted from any fault or negligence of Tenant or Tenant’s employees, agents or
invitees, in which event the amount paid for such repairs, restorations and
replacement shall be immediately due from Tenant to Landlord with interest at
the Default Rate from the dates of Landlord’s payments.


(c)                                  There shall be no allowance to Tenant for a
diminution of rental value and no liability on the part of Landlord, by reason
of inconvenience, annoyance or injury to, or interruption of business, arising
from Landlord, Tenant or others making any repairs, restorations, replacements,
alterations, additions or improvements in or to any portion of the Building or
the Premises, or in or to fixtures, appurtenances or equipment thereof or as a
result of other tenants failing to make repairs.

 

SECTION 14:  MECHANIC’S LIENS

 

(a)                                  Tenant shall pay or cause to be paid all
costs for work done by it or caused to be done by it on the Premises of a
character which will or may result in liens on Landlord’s interest therein and
Tenant will keep the Premises free and clear of all mechanic’s liens, and other
liens on account of work done for Tenant or persons claiming under it.  Tenant
shall indemnify and hold Landlord harmless against any liability, loss, damage,
costs or expenses, including attorney’s fees, on account of any claims of any
nature whatsoever, including claims of liens of laborers or materialmen or
others for work performed for, or materials or supplies furnished to Tenant or
persons claiming under Tenant.

 

(b)                                 Should any liens be filed or recorded
against the Premises or any action affecting the title thereto be commenced,
Tenant shall give Landlord written notice thereof.  Tenant shall thereafter
cause such liens to be removed of record within ten days after the filing of the
liens.  If Tenant shall desire to contest any claim of lien, it shall furnish
Landlord with security satisfactory to Landlord of at least 150% of the amount
of the claim, plus estimated costs and interest.  For purposes of the preceding
sentence, a bond from a surety company reasonably satisfactory to Landlord in a
form reasonably satisfactory to Landlord shall be satisfactory security.  If a
final judgment establishing the validity or existence of a lien for any amount
is entered, Tenant shall pay and satisfy the same at once.  If Tenant shall be
in default in paying any charge for which a mechanic’s lien or suit to foreclose
the lien has been recorded or filed, and shall not have given Landlord security
as described above, Landlord may (but without being required to do so) pay such
lien or claim and any costs, and the amount so paid, together with reasonable
attorney’s fees incurred in connection therewith, shall be immediately due from
Tenant to Landlord with interest at the Default Rate from the dates of
Landlord’s payments.

 

(c)                                  At least five days prior to the
commencement of any work permitted to be done by persons requested by Tenant on
the Premises, Tenant shall notify Landlord of the proposed work and the names
and addresses of the persons supplying labor and materials for the proposed work
so that Landlord may avail itself of the provisions of statutes such as Section
38-22-105(2) of Colorado Revised Statutes (1973, as amended).  During any such
work on the Premises, Landlord and its representatives shall have the right to
go upon and inspect the Premises at all reasonable times, and shall have the
right to post and keep posted thereon notices such as those provided for by
Section 38-22-105(2) or to take any further action which Landlord may deem to be
proper for the protection of Landlord’s interest in the Premises.


SECTION 15:  CASUALTY

 

(a)                                  If the Premises, or the Building, shall be
so damaged by fire or other casualty as to render the Premises untenantable, and
if such damage shall be so great that an architect selected by Landlord shall
certify in writing to Landlord that the Premises, with the exercise of
reasonable diligence, but without the payment of overtime or other premiums
cannot be made tenantable within 180 days from the happening of the fire or
other casualty, or if the damage shall be such that Landlord’s architect shall
certify that the Premises can be made tenantable within the 180-day period from
the happening of the fire or other casualty, but insurance proceeds are not made
available to Landlord for repair of such damage, then Landlord may terminate
this Lease, and in the event such fire or other casualty occurs in the final one
year of the Term or in the final one year of any Option Term, Tenant may
terminate this Lease.  If neither Landlord nor Tenant terminate this Lease as
set forth above, then, except as hereinafter provided, Landlord shall with
reasonable promptness, repair the damage so done except that Landlord shall not
be required to repair, replace or restore any items specified in the first
sentence of Section 12(b).  In the event that such repairs are not actually
completed within 270 days from the happening of the fire or other casualty,
Tenant may terminate this Lease within 280 days from the beginning of the fire
or other casualty.  Until such repair is substantially completed, the Base Rent
shall be abated in proportion to the part of the Premises which is unusable by
Tenant in the reasonable conduct of its business or profession.  There shall be
no abatement of Base Rent by reason of any portion of the Premises being
unusable for a period of 15 days or less.  If the damage is due to the fault or
negligence of Tenant or Tenant’s employees, agents or invitees, there shall be
no abatement of Base Rent.

 

(b)                                 If the Premises, without the fault or
negligence of Tenant, shall be damaged by fire or other casualty, but not so as
to render them untenantable, Landlord shall cause the damage to be repaired with
reasonable promptness and there shall be no abatement of Base Rent or any other
amounts due under this Lease.  If the fire or other casualty causing damage to
the Premises or other parts of the Building shall have been caused by the
Tenant, or Tenant’s employees, agents or invitees, such damage shall be repaired
by Landlord and the amount paid for such repair shall be immediately due from
Tenant to Landlord with interest at the Default Rate from the dates of
Landlord’s payments.

 

(c)                                  If the Building is so damaged by fire or
other casualty (although the Premises are unaffected by such fire or other
casualty, or if affected, can be repaired within 180 days) that Landlord shall
deem it advisable to reconstruct, rebuild or raze the Building, then
notwithstanding anything contained herein to the contrary, this Lease may be
terminated by Landlord as of the date of the occurrence of the fire or other
casualty by giving written notice to Tenant of such termination within thirty
(30) days after the occurrence of the fire or other casualty.  Within ninety
(90) days of such notice of termination, Tenant shall surrender to Landlord the
Premises and all interest therein under this Lease, and Landlord may re-enter
and take possession of the Premises and remove Tenant therefrom.  Tenant shall
pay Base Rent, and all other sums payable hereunder, duly apportioned as of the
date of such termination of this Lease, and Landlord and Tenant shall be free
and discharged from all obligations arising hereunder after the date of such
termination.


SECTION 16:  EMINENT DOMAIN

 

(a)                                  If any portion of the Premises or any
portion of the Building shall be taken by right of eminent domain or by
condemnation or shall be conveyed in lieu of any such taking, which shall render
the Premises untenantable, then this Lease, at the option of either Landlord or
Tenant exercised by either party giving written notice to the other of such
termination within thirty (30) days after such taking or conveyance, shall
forthwith cease and terminate and the Base Rent and all other sums payable
hereunder shall be duly apportioned as of the date of such taking or
conveyance.  Tenant thereupon shall surrender to Landlord the Premises and all
interest therein under this Lease, and Landlord may re-enter and take possession
of the Premises and remove Tenant therefrom.  If neither party exercises the
option to terminate this Lease, Landlord shall make an equitable adjustment of
the Base Rent payable by Tenant for the tenantable portion of the Premises.

 

(b)                                 If any portion of the Building shall be
taken or conveyed as described above, which shall not render the Premises
untenantable, then this Lease, at the option of Landlord exercised by Landlord
giving written notice to Tenant of such termination within thirty (30) days
after such taking or conveyance, shall forthwith cease and terminate and the
Base Rent and all other sums payable hereunder shall be duly apportioned as of
the date of such taking or conveyance.  Tenant thereupon shall surrender to
Landlord the Premises and all interest therein under this Lease, and Landlord
may re-enter and take possession of the Premises and remove Tenant therefrom. 
If Landlord does not exercise the option to terminate this Lease, this Lease
shall continue in full force and effect.

 

(c)                                  In the event of any taking or conveyance
described above, Landlord shall receive the entire award or consideration for
the lands and improvements so taken and Tenant hereby waives all claims against
Landlord and assigns to Landlord all claims against the condemnor for or on
account of or incident to such taking or conveyance, except that Tenant may
separately claim and recover from the condemnor, but not from Landlord, the
value of any personal property of Tenant which Tenant was entitled to remove
pursuant to this Lease.

 

SECTION 17:  INJURY TO PERSON OR PROPERTY

 

Tenant shall neither hold nor attempt to hold Landlord or Landlord’s employees
or agents liable for, and Tenant shall hold harmless and indemnify Landlord and
Landlord’s employees or agents from and against, any and all demands, claims
causes of action, liabilities, or judgments, and any and all expenses
(including, without limitation, attorney’s fees) incurred by Landlord in
investigating and resisting the same, arising from any of the following:


(a)                                  Any injury or damage to the person or
property of Tenant, any other tenant in the Building or to any other person
rightfully in the Building for any purpose whatsoever, where the injury or
damage is caused by the neglect or fault of Tenant or Tenant’s employees, agents
or invitees, or where such injuries are the result of the violation of laws or
ordinances, governmental orders of any kind, or of the provisions of this Lease
including the rules and regulations provided for in Section 25 of this Lease, by
any of such persons.

 

(b)                                 Any injury or damage of any nature suffered
by Tenant or Tenant’s employees, agents or invitees, where the injury or damage
is caused by the interference with or obstruction of deliveries to the Premises
by any person;

 

(c)                                  Any injury or damage of any nature suffered
by Tenant or Tenant’s employees, agents or invitees where the injury or damage
is caused by the loss or destruction by any person of furniture, inventory,
valuables, files or any other property kept or stored on the Premises; and

 

(d)                                 Any injury or damage not specified above to
the person or property of Tenant, or Tenant’s employees, agents or invitees,
where the injury or damage is caused by any reason other than the negligence,
recklessness or intentional acts of Landlord or Landlord’s employees or agents,
including, but not limited to any injury or damage resulting from fire,
explosion, falling plaster or glass, steam, gas, electricity, water, rain or
snow or leaks from any part of the Building, or from the pipes, appliances or
plumbing works or from the roof, street subsurface or from any other place or by
dampness.

 

(e)                                  Except as provided in subsection (a)
through (d) above, and subject to the provisions of subsection (f) below, and
only to the extent that Landlord has insurance coverage to pay the amounts set
forth below, Landlord agrees to indemnify, defend and hold Tenant and its
officers, directors, partners, and employees entirely harmless from and against
all liabilities, losses, demands, actions, expenses or claims, including
attorney fees and court costs, but excluding consequential and special damages,
for injury to or death of any person or for damage to any property to the extent
that such are determined to be caused by the misconduct of Landlord, its agents,
employees or contractors, on or about the Premises or Building.  None of the
events or conditions set forth in this paragraph shall be deemed a constructive
or actual eviction or entitle Tenant to any abatement or reduction of rent.

 

(f)                                    Notwithstanding the provisions of the
preceding subsections (a) through (e) above, neither Landlord nor Tenant shall
be liable to the other for any damage of the property of the other caused by
fire, casualty or the actions of Landlord, Tenant or their respective employees,
agents and contractors, except to the extent that such property damage is (a)
not covered by the property insurance of the party owning the damaged property
required to be maintained under the terms of this Lease (or if such insurance is
not in effect as required, the amount of such damages which would not have been
covered had such insurance been in effect as required); (b) caused by the
intentional actions of the Landlord or Tenant, as the case may be (i.e. by the
indemnifying party); or (c) caused by Tenant’s installation or removal of
alterations or trade fixtures as provided in the Lease.  In connection with the
foregoing waiver of claims, Landlord and Tenant hereby waive any rights of
subrogation arising under their respective property insurance policies.


SECTION 18:  INSURANCE

 

(a)                                  At all times during the Term of this Lease,
Tenant shall, at its own expense, maintain (i) public liability insurance for
claims for personal injury or death and property damage with limits of not less
than $500,000.00 combined single limit of liability; and (ii) fire and extended
coverage insurance on all property described in the first sentence of Section
12(b) to the extent of at least 90 percent of their insurable value.  All such
policies shall name Landlord as an additional insured and shall be with
insurance companies and on forms reasonably satisfactory to Landlord.  Tenant
shall, prior to Tenant’s occupancy of the Premises and thereafter at Landlord’s
request, furnish Landlord with copies of all insurance to be maintained by
Tenant and with evidence of payment of the premiums thereon.  All such policies
shall contain a clause or endorsement to the effect that they may not be
terminated or amended during the Term of this Lease except after ten days’
written notice thereof to Landlord.

 

(b)                                 Tenant shall not use or suffer or permit any
other firm or person to use the Premises for any hazardous purpose or in any
manner that will violate, suspend, void, make inoperative or increase the rate
of any policies of insurance of any kind at any time carried by Landlord upon
the Premises or the Building and the fixtures and property therein.  Tenant at
Tenant’s sole expense shall comply with all rules, orders, regulations or
requirements of the board of fire underwriters, or any other similar body,
having jurisdiction over the Building.  Any increase in the cost of any
insurance carried by Landlord attributable to Tenant’s activities on the
Premises or Tenant’s failure to perform and observe Tenant’s obligations and
covenants hereunder shall be borne by Tenant and payable to Landlord, from time
to time, on demand.

 

SECTION 19:  SERVICES PROVIDED BY LANDLORD

 

(a)                                  As long as Tenant is not in default
hereunder, Landlord shall furnish or cause to be furnished the following
services:

 

(i)                                     Passenger elevator service for access to
and egress from the Premises during ordinary Business Hours and subject to call
at all other times (but paid for by Tenant proportionate to its percentage of
Building Rentable Area);

 

(ii)                                  Heating or air conditioning; provided that
Tenant will be solely responsible to pay for the power to operate such heating
and air conditioning on the Premises as such utilities will be separately
metered;


(iii)                               Domestic running water for the operation of
lavatories, ordinary drinking fountains in the Common Areas of the Building at
all times (but paid for by Tenant proportionate to its percentage of Building
Rentable Area;

 

(iv)                              Common Area janitorial services to be provided
(but paid for by Tenant proportionate to its percentage of the Building Rentable
Area);

 

(v)                                 Electric current for lighting the Premises
and the Common Areas of the Building, for operating ordinary 110-volt portable
desk top office equipment of the type normally used in executive offices, and
for operating 220-volt equipment only as indicated on Exhibit C; provided that
Tenant will be solely responsible to pay the electric bill to operate such
systems on the Premises as such utilities will be separately metered.

 

(b)                                 Tenant shall not use or consume water for
any purpose other than ordinary lavatory and drinking purposes.  Tenant
covenants and agrees that at all times its use of electric current shall never
exceed the capacity of any wiring installation in or to the Premises.

 

(c)                                  Landlord shall not be liable to Tenant or
any other person, for direct or consequential damage, or otherwise, for any
failure to supply any heating, air conditioning, elevator, janitor, lighting or
other service Landlord has agreed to supply during any period when Landlord uses
reasonable diligence to supply such services.  Landlord reserves the right
temporarily to discontinue such services, or any of them, at such times as may
be necessary by reason of accident, unavailability of employees, repairs,
alterations or improvements, strikes, lockouts, riots, acts of God, governmental
preemption in connection with a national or local emergency, any rule, order or
regulation of any governmental agency, conditions of supply and demand,
Landlord’s compliance with any voluntary or mandatory governmental energy
conservation or environmental protection program or any other happening beyond
the control of Landlord.  Landlord shall not be liable for damages to person or
property or for injury to, or interruption of, business for any discontinuance
permitted under this Section 19, nor shall such discontinuance in any way be
construed as an eviction of Tenant or cause an abatement of rent or operate to
release Tenant from any of Tenant’s obligations hereunder.

 

SECTION 20:  ASSIGNMENT AND SUBLETTING

 

Tenant shall not assign this Lease or any interest herein or sublet all or any
part of the Premises, or suffer or permit the Premises or any part thereof to be
occupied by others, without the prior written consent of Landlord in each
instance, which consent shall not be unreasonably withheld.  Any such attempted
assignment, subletting, or occupancy without Landlord’s prior written consent
shall be void and shall confer no rights whatsoever on any party.  Tenant will
notify Landlord in writing of any interest in this Lease which Tenant wishes to
assign or any portion of the Premises which Tenant wishes to sublet or permit
others to occupy which notice shall specify the terms and conditions of such
transaction and shall be accompanied by such information as Landlord may require
with respect to the proposed assignee, sublessee or occupant.  Upon receipt of
such notice and information, Landlord shall have the right in its discretion,
reasonably exercised, to either:


(i)                                     Consent to such assignment, subletting
or occupancy in which event any rent or other consideration realized by Tenant
under any such assignment, subletting or occupancy in excess of the Base Rent
and other sums payable hereunder, after amortization of the reasonable costs
incurred by Tenant for leasing commissions and leasehold improvements in
connection with such assignment, subletting or occupancy over the term of such
assignment, subletting or occupancy, shall be paid to Landlord by Tenant: or

 

(ii)                                  Refuse to consent to such assignment,
subletting or occupancy, setting forth its reasons for such refusal, in writing.

 

If Landlord does not deliver written notice as to Landlord’s election of one of
the options referred to above within thirty (30) days after its receipt of the
notice and information from Tenant, Landlord shall be deemed to have consented
to the proposed assignment, subletting or occupancy.  If this Lease or any
interest herein is assigned, or if the Premises of any part thereof be sublet or
occupied by anybody other than Tenant, with or without the consent of Landlord
having first been obtained, Landlord may, after default by Tenant, collect rent
from the assignee, subtenant or occupant, and apply the net amount collected to
the Base Rent and other sums due hereunder, but no collection shall be deemed a
waiver of this covenant, or the acceptance of the assignee, subtenant or
occupancy as the tenant hereof or a release of Tenant from the further
performance by Tenant of covenants on the part of Tenant contained in this
Lease.  The consent by Landlord to an assignment, subletting, or occupancy
arrangement shall not relieve Tenant from primary liability hereunder or from
the obligation to obtain the express consent in writing of Landlord to any
further assignment, subletting, or occupancy arrangement.  Landlord acknowledges
and consents to Tenant’s current sublease of a portion of the warehouse space to
Interface Communications Company.

 

SECTION 21:  END OF TERM

 

Upon the expiration or other termination of the Term of this Lease, Tenant shall
Promptly quit and surrender to Landlord the Premises broom-clean, in good order
and condition, ordinary wear excepted, and Tenant shall remove all of its
movable furniture and other effects and such alterations, additions and
improvements as Landlord shall require Tenant to remove pursuant to Section 12. 
All movable furniture and other effects and alterations, additions and
improvements not so removed shall conclusively be deemed to have been abandoned
and may be appropriated, sold, stored, destroyed or otherwise disposed of by
Landlord without notice to Tenant or any other person and without obligation to
account therefor; and Tenant shall pay Landlord all expenses incurred in
connection with such property, including, but not limited to, the cost of
repairing any damage to the Building or Premises caused by removal of such
property.  Tenant’s obligation to observe or perform this covenant shall survive
the expiration or other termination of this Lease.


SECTION 22:  HOLDOVER

 

If Tenant or any party claiming through or under Tenant shall remain or continue
to be in possession of the Premises or any part thereof after the termination of
this Lease, at Landlord’s option, Tenant or such party or both shall be deemed
to be illegally retaining possession or shall be deemed to be a month to month
tenant of the Premises on all the terms and conditions of this Lease, except
that the Base Rent shall be 1.5 times the amount of the Base Rent for the final
Lease Year.  Nothing herein contained shall be construed to limit Landlord’s
right to obtain possession of the Premises upon termination of this Lease by
unlawful detainer proceedings or otherwise in the event that Landlord does not
exercise Landlord’s option to treat the continued possession by Tenant or any
party claiming through or under Tenant as a month to month tenancy.

 

SECTION 23:  SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE

 

(a)                                  This Lease is subject and subordinate to
all ground and underlying leases and to all mortgages, trust indentures and
other encumbrances which may now or hereafter affect such leases or all or any
portion of the Building and to all renewals, modifications, consolidations,
replacements and extensions thereof.  This clause shall be self-operative and no
further instrument or subordination shall be required to order to effectuate
it.  Tenant covenants and agrees nevertheless, to execute and deliver promptly
any certificate or other assurance in confirmation of such subordination
requested by any lessor or mortgagee.

 

(b)                                 Tenant agrees that in the event any
proceedings are brought for the foreclosure of any mortgage to which this Lease
is subject and subordinate or any ground lessor retakes possession of the
Building, Tenant will attorn to the purchaser at any such foreclosure sale or
such ground lessor (as the case may be), and will recognize such Purchaser or
ground lessor as its landlord under this Lease.  Any attornment to a purchaser
or ground lessor pursuant to this Section 23 shall occur automatically, but
Tenant shall on request by and without cost to Landlord or any purchaser execute
and deliver any instruments evidencing such attornment.

 

(c)                                  Notwithstanding the foregoing, no
subordination or attornment pursuant to the Provisions of this Section 23 shall
be effective unless prior to the date any party desiring such subordination or
attornment obtains title to, or possession of the Building, such party has
acknowledged by written notice to Tenant that this Lease and Tenant’s rights
hereunder shall continue undisturbed while Tenant is not in default hereunder;
except that party shall not be:

 

(i)                                     Liable for any act or omission of any
prior Landlord or;


(ii)                                  Subject to any offsets or defenses which
Tenant might have against any prior Landlord; or

 

(iii)                               Bound by any Base Rent which Tenant might
have paid for more than one month in advance to any prior Landlord.

 

SECTION 24:  STATEMENT OF PERFORMANCE

 

Each party agrees at any time and from time to time, to execute and deliver to
the other, within twenty (20) days following a request therefor, a statement in
writing certifying that this Lease is in full force and effect, and unmodified
(or specifying any modifications), that the requesting party is not in default
hereunder (or specifying any alleged defaults by the requesting party), and any
further information about this Lease or the Premises which the requesting party
may reasonably request.  Each party understands that prospective purchasers,
mortgagees or lessors of the Building and prospective assignees of this Lease or
prospective subleassees or occupants of the Premises will rely on such
certificates.  Any failure by either party to respond to a request within twenty
(20) days after receipt of the request shall constitute an admission that the
matters set forth in the requested certificate are true.

 

SECTION 25:  RULES AND REGULATIONS

 

The rules and regulations set forth on Exhibit D attached hereto are hereby made
a part of this Lease.  Landlord may from time to time amend, modify, delete or
add new and additional reasonable rules and regulations for the use, safety,
cleanliness and care of the Premises and the Building, and the comfort, quiet
and convenience of occupants of the Building.  Such new or modified rules and
regulations shall be effective upon notice to Tenant from Landlord thereof. 
Tenant and Tenant’s employees, agents and invitees, shall at all times observe
faithfully and comply strictly with, the rules and regulations set forth on
Exhibit D or as hereinafter modified by Landlord.  In the event of any breach of
any rules or regulations set forth on Exhibit D or any amendments or additions
thereto, Landlord shall have all remedies in this Lease provided for in the
event of default by Tenant and shall, in addition have any remedies available at
law or in equity including the right to enjoin any breach of such rules and
regulations.  No provision of this Lease shall be construed to impose upon
Landlord any duty or obligation to enforce the rules and regulations or terms,
covenants or conditions in any other lease, against any other tenant or person. 
Landlord shall not be liable to Tenant for violation of such rules, regulations,
terms, covenants or conditions by any other tenant, or such tenant’s employees,
agents or invitees, or any other person.  To the extent that Landlord enforces
the rules and regulations for the Building, they shall be enforced uniformly
with respect to all tenants.

 

SECTION 26:  SIGNS; BUILDING NAME; DIRECTORY


(a)                                  Tenant shall not install, inscribe, paint
or otherwise attach any sign, advertisement or notice on any part of the outside
of the Premises or the Building or to any part of the inside of the Premises
which is visible from outside of the Premises or in the halls, lobbies, windows
or elevator banks of the Building without the prior consent of Landlord, which
consent may be withheld in Landlord’s absolute discretion.  Any permitted sign
shall comply with the requirements of any governmental authority having
jurisdiction over the Building.  Tenant shall, at Tenant’s expense, maintain all
permitted signs and shall, on the expiration or earlier termination of this
Lease, and at Tenant’s expense, remove all such Permitted signs and repair any
damage caused by such removal.  Landlord shall have the right to remove all
non-permitted signs without notice to Tenant and at the expense of Tenant.

 

(b)                                 The name of the Building shall be the
“Horizon Building” during such times as this Lease is in effect and the Tenant
is not in default hereunder.  Tenant has designed and acquired at its cost and
expense, and paid for the installation of a sign stating the name of the
Building and placed it on the exterior of the Building.  Tenant submitted the
design of the sign, as well as drawings showing where the sign will be placed on
an exterior wall of the Building prior to causing the sign to be constructed. 
Such sign was installed with the written approval of Landlord.  Upon expiration
or earlier termination of the Lease, Tenant shall remove such sign and repair
all damage caused by such removal.

 

(c)                                  Landlord shall provide a directory in a
conspicuous place in the Building or on the grounds outside the Building with
names of tenants of the Building.  Tenant shall be given one line on the
Building directory.  Landlord shall also provide one suite identification sign
adjacent to the main entry door of the Premises in Landlord’s standard form. 
Tenant shall pay Landlord’s reasonable charges for changing such director
listing and identification sign at Tenant’s request.

 

SECTION 27:  INDEMNITY; WAIVER

 

(a)                                  Tenant shall indemnify and hold Landlord
harmless from any and all demands, claims, causes of action, liabilities,
judgments, fines and expenses (including, without limitation, attorney’s fees)
incurred or suffered by Landlord by reason of any breach, violation or
non-performance by Tenant or Tenant’s employees, agents or invitees of any
covenant or provision of this Lease.

 

(b)                                 INDEMNIFICATION AND LIABILITY OF LANDLORD. 
Landlord has no knowledge of any present violations of applicable federal,
state, or local laws and regulations, including all laws related to toxic
hazardous waste.  The tenant shall comply with all applicable federal, state,
and local laws and regulations, including but not limited to the Federal Water
Pollution Control Act, 33 U.S.C. §1251, et seq., the Oil Pollution Act, 33
U.S.C. §2701 et seq., the Clean Air Act, 42 U.S.C. §7401, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. §6901, et seq., and the Comprehensive
Environmental Response, Control, and Liability Act, 42 U.S.C. §9601, et seq., as
subsequently amended.  The Tenant shall indemnify, defend, and hold the Landlord
harmless for any violations incurred under any such laws and regulations or for
any costs, damages, claims, liabilities, and judgments arising from past,
present, and future acts or judgments arising from past, present, and future
acts or omissions of the Tenant in connection with the use and/or occupancy
authorized by the Lease or other acts of Tenant, agents or assigns.  This
indemnification and hold harmless agreement includes, but is not limited to,
acts and omissions of the Tenant in connection with the use and/or occupancy
authorized by the lease which result in:  (1) violations of the above or any
applicable laws and regulations; (2) judgments, claims, or demands assessed
against the Landlord; (3) costs, expenses, and damages incurred by the Landlord;
or (4) other releases or threatened releases on or into the land, property, and
other interest of the Landlord by solid waste and/or hazardous substance(s).


(c)                                  The Tenant’s indemnification of the
Landlord shall also include any damages to life or property arising from the
Tenant’s occupancy or use of land, property, and other interest of the
Landlord.  The Landlord has no duty to inspect leasehold area or to warn of
hazards and, if the Landlord does inspect the area, it shall incur no additional
duty nor liability for identified or non-identified hazards.  This covenant may
be enforced by the Landlord in a court of competent jurisdiction.

 

(d)                                 LANDLORD AND TENANT HEREBY MUTUALLY WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF
THEM AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE
OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE.

 

(e)                                  Binding Arbitration.

 

(i)                                     Any controversy, claim or dispute
arising out of or relating to this Lease or the breach, termination,
enforceability or validity thereof, including, without limitation, the
determination of the scope or applicability of this Lease to arbitrate, shall be
determined exclusively by binding arbitration in Boulder County before three
arbitrators.  The arbitration shall be governed by the American Arbitration
Association under its Commercial Arbitration Rules, provided that at least one
member of the panel shall have relevant knowledge of or experience in the
commercial real estate industry.

 

(ii)                                  No provision of, nor the exercise of any
rights under Section 27(e) shall limit the right of any party: (A) to bring a
forcible entry and detainer, unlawful detainer or eviction action; (B) to
exercise self-help remedies relating to a Landlord lien; or (C) to request and
obtain from a court having jurisdiction before, during or after the pendency of
any arbitration, provisional or ancillary remedies and relief, including, but
not limited to, injunctive or mandatory relief or the appointment of a
receiver.  The institution and maintenance of an action or judicial proceeding
for, or pursuit of, provisional or ancillary remedies or exercise of self-help
remedies shall not constitute a waiver of the right of any party hereto, even if
such party is the plaintiff, to submit the dispute to arbitration if such party
would otherwise have such right.


(iii)                               In any such arbitration proceeding, the
arbitrator shall not have the power or authority to award punitive damages to
any party.  Judgment upon the award rendered may be entered in any court having
jurisdiction.

 

(iv)                              Each of the parties shall, subject to the
award of the arbitrators, pay an equal share of the arbitrators’ fees.  The
arbitrators shall have the power, in the reasonable exercise of their
discretion, to award recovery of all costs and fees (including attorneys’ fees,
administrative fees, arbitrators’ fees and court costs) to the prevailing party.

 

SECTION 28:  SECURITY

 

Tenant shall keep on deposit with Landlord at all times during the Term of this
Lease, the Security Deposit as security for the payment by Tenant of the Base
Rent and any other sums due under this Lease and for the faithful performance of
all the terms, conditions and covenants of this Lease.  If, at any time during
the Term of this Lease Tenant shall be in default in the performance of any
provision of this Lease, Landlord may, but shall not be required to, use the
Security Deposit or so much thereof as necessary, in payment of any Base Rent or
any other sums due under this Lease in default, in reimbursement of any expense
incurred by Landlord or in payment of the damages incurred by Landlord by reason
of Tenant’s default.  In such event, Tenant shall, on written demand of
Landlord, forthwith remit to Landlord a sufficient amount in cash to restore the
Security Deposit to its original amount.  In the event the Security Deposit has
not been utilized as described above, the Security Deposit, or as much thereof
as has not been utilized for such purposes, shall be refunded to Tenant, with
interest, within sixty (60) days of  the end of the Term, upon full performance
of this Lease by Tenant.  Landlord shall have the right to commingle the
Security Deposit with other funds of Landlord; however, Landlord shall quarterly
pay Tenant interest on the average daily principal balance of the Security
Deposit at an annual rate of eight percent (8%).  Landlord shall deliver the
Security Deposit (plus any accrued interest) to the purchaser of Landlord’s
interest in the Premises in the event such interest be sold, and thereupon,
Landlord shall be discharged from further liability with respect to the Security
Deposit.  Notwithstanding the above provisions of this Section 28, if claims of
Landlord exceed the Security Deposit, Tenant shall remain liable for the balance
of such claims.  Tenant shall not assign or encumber or attempt to assign or
encumber the Security Deposit provided for herein except that Tenant may assign
such deposit in the event of a permitted assignment of Tenant’s entire interest
in this Lease.

 

SECTION 29: LANDLORD WARRANTIES

 

Landlord warrants, represents, and covenants that it is not aware of any
noncompliance with any federal, state and local laws, rules, regulations or
ordinances, including, without limitation, the Americans with Disabilities Act
or any laws relating to toxic hazardous waste as set forth in Section 27(b) of
this Lease, with respect to the Building and surrounding property owned by
Landlord as of the Commencement Date


SECTION 30:  COMMENCEMENT OF THE TERM

 

The Term of this Lease commenced on August 18, 1997.

 

SECTION 31:  EVENTS OF DEFAULT

 

The following shall constitute defaults of Tenant hereunder:

 

(a)                                  Tenant shall fail to pay when due any
installment of Base Rent or any other sum payable by Tenant under terms of this
Lease, and Tenant shall fail to remedy such failure within five (5) days after
Landlord shall have given Tenant written notice specifying such failure;

 

(b)                                 Tenant shall neglect or fail to perform or
observe any of the covenants herein contained on Tenant’s part to be performed
or observed and Tenant shall fail to remedy such default within ten days after
Landlord shall have given to Tenant written notice specifying such neglect or
failure (or within such period, if any, as may be reasonably required to cure
such default if it is of such nature that it cannot be cured within such ten-day
period and proceeds with reasonable diligence thereafter to cure such default);

 

(c)                                  This Lease or the Premises or any part
thereof shall be taken upon execution or by other process of law directed
against Tenant, or shall be taken upon or subject to any attachment at the
instance of any creditor of or claimant against Tenant, and such, attachment
shall not be discharged or disposed of within fifteen (15) days after the levy
thereof;

 

(d)                                 Tenant shall vacate or abandon the Premises
or lock the premises so as to prevent the entry therein of Landlord or
Landlord’s representatives as permitted by the terms of this Lease;

 

(e)                                  Tenant shall remove or attempt to remove
any goods or property from the Premises other than in the usual course of
business;

 

(f)                                    Tenant shall:

 

(i)                                     Admit in writing Tenant’s inability to
pay Tenant’s debts generally as they become due;

 

(ii)                                  Make an assignment of all or a substantial
part of Tenant’s property for the benefit of creditors;

 

(iii)                               Apply for or consent to or acquiesce in the
appointment of a receiver, trustee or liquidator of Tenant or of all or a
substantial part of Tenant’s property or of the Premises or of Tenant’s interest
in this Lease; or


(iv)                              File a voluntary petition in bankruptcy or a
petition or an answer seeking reorganization under any bankruptcy or insolvency
law or an arrangement with creditors, or take advantage of any insolvency law or
file an answer admitting the material allegations of a petition filed against
Tenant in any bankruptcy, reorganization or insolvency proceedings; or

 

(g)                                 The entry of a court order, judgment or
decree without the application, approval or consent of Tenant, approving a
petition seeking reorganization of Tenant under any bankruptcy or insolvency law
or appointing a receiver, trustee or liquidator of Tenant or of all or a
substantial part of Tenant’s property or of the Premises or of Tenant’s interest
in this Lease, or adjudicating Tenant as bankrupt or insolvent, and such order,
judgment or decree shall not be vacated, set aside or stayed within thirty (30)
days from the date of entry.

 

SECTION 32:  REMEDIES

 

If Tenant shall default under this Lease as set forth in Section 31, Landlord
shall have the following rights and remedies in addition to all other remedies
at law or equity, and none of the following, whether or not exercised by
Landlord, shall preclude the exercise of any other right or remedy whether
herein set forth or existing at law or equity:

 

(a)                                  Landlord shall have the right to terminate
this Lease by giving Tenant notice in writing, and upon the giving of such
notice, this Lease and the Term hereof as well as the right, title and interest
of Tenant under this Lease shall wholly cease and expire in the same manner and
with the same force and effect (except as to Tenant’s liability on the date
specified in such notice as if such date were the expiration date of the Term of
this Lease) without the necessity of re-entry or any other act on Landlord’s
part.  Upon any termination of this Lease, Tenant shall quit and surrender to
Landlord the Premises as set forth in Section 21.  If this Lease is terminated,
Tenant shall remain liable to Landlord for all Base Rent accrued and unpaid and
other sums due hereunder to the date of termination of this Lease and Landlord
shall also be entitled to recover from Tenant the worth at the time of such
termination of the excess, if any, of the amount of Base Rent reserved in this
Lease for the balance of the Term of this Lease (which shall be calculated using
an interest rate equal to the legal rate of interest then in effect) in excess
of the then reasonable rental value of the Premises for the same period.  No
provision(s) of this Lease shall limit or prejudice the right of Landlord to
prove for and obtain as liquidated damages by reason of any termination of this
Lease, an amount equal to the maximum allowed by any statute or rule of law in
effect at the time when, and governing the proceedings in which, such damages
are to be proved, whether or not such amount be greater, equal to, or less than
the amount of the difference referred to above.


(b)                                 Landlord may without demand or notice,
re-enter and take possession of the Premises or any part thereof, and repossess
the same as of Landlord’s former estate and expel Tenant and those claiming
through or under Tenant, and remove the effects of any and all such persons
(forcibly, if necessary) without being deemed guilty of any manner of trespass
and without prejudice to any remedies for arrears of rent or preceding breach of
covenants.  Should landlord elect to re-enter as provided in this Section 32(b),
or should Landlord take possession pursuant to legal proceedings or pursuant to
any notice provided for by law, Landlord may, from time to time, without
terminating this Lease, relet the Premises or any part thereof for such term or
terms and at such rental or rentals, and upon such other conditions as Landlord
may deem advisable, with the right to make alterations and repairs to the
Premises.  No such re-entry or repossession of the Premises by Landlord shall be
construed as an election on Landlord’s part to terminate this Lease unless a
written notice of termination is given to Tenant by Landlord.  No such re-entry
or repossession of the Premises shall relieve Tenant of its liability and
obligation under this Lease, all of which shall survive such re-entry or
repossession.  Upon the occurrence of such re-entry or repossession, Landlord
shall be entitled to the amount of the monthly Base Rent, and any other sums,
which would be payable hereunder if such re-entry or repossession had not
occurred, less the net proceeds, if any, of any reletting of the Premises after
deducting all of Landlord’s reasonable expenses in connection with such
reletting, including but without limitation, all repossession costs, brokerage
commissions, legal expenses, attorney’s fees, expenses of employees, alteration
costs and expenses of preparation for such reletting.  Tenant shall pay such
amount to Landlord on the days on which the Base Rent or any other sums due
hereunder would have been payable hereunder if possession had not been retaken. 
In no event shall Tenant be entitled to receive the excess, if any, of net rent
collected by Landlord as a result of such reletting over the sums payable by
Tenant to Landlord hereunder.

 

(c)                                  If Tenant shall default in making any
payment required to be made by Tenant (other than payments of Base Rent) or
shall default in performing any other obligations of Tenant under this Lease,
Landlord may, but shall not be obligated to, make such payment or on behalf of
Tenant, expend such sum as may be necessary to perform such obligation.  All
sums so expended by Landlord with interest thereon at the Default Rate shall be
repaid by Tenant to Landlord on demand.  No such payment or expenditure by
Landlord shall be deemed a waiver of Tenant’s default nor shall it affect any
other remedy of Landlord by reason of such default.

 

(d)                                 If Tenant shall fail to pay when due any
installment of Base Rent or other sum due under this Lease (even if such failure
is timely cured), Landlord may charge and Tenant shall pay upon demand interest
thereon at the Default Rate, and a collection charge (in addition to any
reasonable attorney’s fees incurred) equal to five percent (5%) of the amount of
said late payment.

 

SECTION 33:  CONTROL OF THE COMMON AREAS

 

Landlord shall have the right at any time to change the arrangement or location
of, or both, or to regulate or eliminate the use of the Common Areas without
incurring any liability to Tenant or entitling Tenant to any abatement of rent
and such action shall not constitute an actual or constructive eviction of
Tenant, so long as Tenant’s Leasehold interests are not materially affected.


SECTION 34:  PARKING PRIVILEGES

 

Tenant’s guest or clients have the same rights to use in common with other
tenants of the Building guests or clients those automobile Parking areas which
are reserved for “visitors only” and which are included within the Common Areas.

 

SECTION 35: TENANT’S OPTIONS

 

(a)                                  Grant of First Option.  Tenant shall have
the option to extend the Term of this Lease for an additional five (5) years
(the “First Option”), provided that Tenant is not in default under this Lease at
the time the First Option is exercised.

 

(b)                                 Exercise of First Option.  Tenant may only
exercise its First Option by written notice to Landlord served upon Landlord
during the time period between nine (9) months and six (6) months prior to the
end of the original Term.  Once such notice is served, the Term of the Lease
shall automatically be modified so that the Term of the Lease shall end at noon
on the last day of the calendar month in which the fifteenth (15th) anniversary
of the Commencement Date occurs.

 

(c)                                  Grant of Second Option.  Provided that
Tenant has exercised its First Option, Tenant shall have the option to extend
the Term of the Lease for another five (5) year additional period (the “Second
Option”), provided that Tenant is not in default under the Lease at the time the
Second Option is exercised.

 

(d)                                 Exercise of Second Option.  Tenant may only
exercise its Second Option by written notice to Landlord served upon Landlord
during the time period between nine (9) months and six (6) months prior to the
end of the Term as modified by the exercise of the First Option.  Once such
notice is served, the Term of the Lease shall be automatically modified so that
the Lease will end at noon on the last day of the calendar month in which the
twentieth (20th) anniversary of the Commencement Date occurs.

 

(e)                                  All Provisions of the Lease to Remain the
Same During the Option Periods.  All the provisions of the Lease shall remain
the same during the extended Terms in the event that either or both of the
options granted hereunder are exercised, including, but not limited to, the
provisions of the Lease regarding the Escalation Rent.

 

SECTION 36:  NO IMPLIED SURRENDER OR WAIVER


The failure of Landlord to seek redress for violation of, or to insist upon the
strict performance of, any covenant or condition of this Lease or any of the
rules and regulations set forth in Exhibit D to this Lease or hereafter adopted
by Landlord shall not prevent a subsequent act, which would have originally
constituted a violation, from having all the force and effect of an original
violation.  If it should be necessary or proper for Landlord to bring any action
under this Lease or to place this Lease with any attorney for the enforcement of
any of Landlord’s rights hereunder, then Tenant agrees to pay to Landlord
reasonable attorney’s fees.  The receipt by Landlord of any sums due hereunder
with knowledge of the breach of any covenant of this Lease shall not be deemed a
waiver of such breach.  The failure of Landlord to enforce any of the rules and
regulations set forth in Exhibit D, or hereafter adopted, against Tenant or any
other tenant in the Building shall not be deemed a waiver of such rules and
regulations or any part thereof.  No provisions of this Lease shall be deemed to
have been waived by Landlord unless such waiver is in writing signed by
Landlord.  No act or thing done by Landlord or Landlord’s agents during the Term
of this Lease shall be deemed an acceptance of a surrender of the Premises, and
no agreement to accept such surrender shall be valid unless in writing signed by
Landlord.  No employees of Landlord or of Landlord’s agents shall have any power
to accept the keys of the Premises prior to the termination of this Lease.  The
delivery of keys to any employee of Landlord, or of Landlord’s agents, shall not
operate as a termination of this Lease or a surrender of the Premises.  No
payment by Tenant, or receipt by Landlord, of a lesser amount than any sums due
hereunder, shall be deemed to be other than on account of the earliest
stipulated amount, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such amount or pursue any other
remedy available to Landlord.  Time is of the essence hereof.

 

SECTION 37:  PAYMENTS AFTER TERMINATION

 

No payment of money by Tenant to Landlord after the termination of this Lease,
in any manner, or after the giving of any notice (other than a demand for
payment of money) by Landlord to Tenant, shall reinstate, continue, or extend
the Term of this Lease or make ineffective any notice given to Tenant prior to
the payment of such money.  After the service of notice or the commencement of a
suit or after final judgment granting Landlord possession of the Premises,
Landlord may receive and collect any sums due hereunder, and the payment of such
sums shall not make ineffective any notice, or in any manner affect any pending
suit or any judgment theretofore obtained.

 

SECTION 38:  NO REPRESENTATIONS BY LANDLORD; ENTIRE AGREEMENT

 

Landlord and Landlord’s agents have made no representations, warranties,
agreements or promises with respect to the Building or Premises except such as
are expressed herein.  The entire contract of the parties is contained herein,
and there are no promises, agreements, representations, warranties, conditions
or understandings, either oral or written, between them, other than as are
herein set forth.  This Amended and Restated Office Lease supercedes and
replaces the original Lease and all addenda thereto.  The amount of Base Rent
does not cover times before Lease Year 2001-2002, but rather, the Base Rent,
together with the credits given in Section 48 that are applicable to the
2001-2002 Lease Year, reflect the amount of rent (exclusive of Operating Costs)
due during Lease Year 2001-2002.


SECTION 39:  BROKERAGE

 

Tenant represents and warrants that Tenant has dealt only with Landlord in
connection with this Lease and that no broker negotiated this Lease or is
entitled to any commission in connection herewith, except that  Gary A. Aboussie
of The Colorado Group, Inc. who was involved with the negotiation of the terms
of the new amendments to the original lease that are set forth in this Amended
and Restated Lease.  The execution and delivery of this Lease by Landlord shall
be conclusive evidence that Landlord has relied upon the foregoing
representation and warranty.  Tenant further agrees to indemnify and hold
harmless Landlord with respect to any claim for broker’s commission or similar
compensation brought by any person by reason of Tenant’s acts.  Tenant will pay
any and all commissions or other compensation due to The Colorado Group, Inc.,
Gary A. Aboussie, and either or both of them.

 

SECTION 40:  NOTICE

 

Any notice, demand or communications concerning the Lease by Landlord to Tenant
shall be in writing and shall be deemed sufficiently given or rendered if
delivered personally to Tenant or any of its officers, or three days after
having been sent by United States certified or registered mail, return receipt
requested, postage prepaid, addressed to Tenant at the most current address of
Tenant known by Landlord or at the Premises.  Any notice, demand or
communication concerning this Lease by Tenant to Landlord shall be in writing
and shall be deemed sufficiently given or rendered if delivered personally to
Landlord or its General Manager three days after having been sent by certified
or registered United States mail, postage prepaid, addressed to Landlord at 6676
Gunpark Drive, Suite D, Boulder, Colorado 80301.  Either party shall have the
right to designate in writing, served as above, a different address to which any
notice, demand or communication is to be mailed.

 

SECTION 41:  AMENDMENT OR MODIFICATION

 

Except as herein otherwise provided, no amendment, alteration, modification of
or addition to this Lease shall be valid or binding unless expressed in writing
and signed by the party or parties to be bound thereby.

 

SECTION 42:  DEFINITION OF LANDLORD

 

The term “Landlord” as used in this Lease, so far as covenants or obligations on
the part of Landlord are concerned, shall be limited to mean and include only
the owner or owners at the time in question of the Building.  In the event that
the interest of the Landlord herein named in the Building is transferred,
whether by sale, lease or sublease, foreclosure, or otherwise, the named
Landlord shall be and hereby is entirely freed and relieved of all covenants and
obligations of Landlord hereunder, and it shall be deemed and construed without
further agreement between the parties or their successors in interest, or
between the parties and any such transferee that such transferee has assumed and
agreed to carry out any and all covenants and obligations of the named Landlord
and is the Landlord hereunder.


SECTION 43:  SEVERABILITY

 

If any clause or provision of this Lease is illegal, invalid or unenforceable
under present or future laws effective during the Term of this Lease, then and
in that event, it is the intention of the parties hereto that the remainder of
this Lease shall not be affected thereby.  It is also the intention of the
parties to this Lease that in lieu of each clause or provision of this Lease
that is illegal, invalid or unenforceable, there be added as a part of this
Lease a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.

 

SECTION 44:  CAPTIONS; GENDER AND NUMBER

 

The caption of each Section is added as a matter of convenience only and shall
be considered of no effect in the construction of any provision or provisions of
this Lease.  The term “Tenant” herein, or any pronoun used in place thereof,
shall include the masculine, feminine, singular, plural, individuals,
partnerships or corporations where applicable.

 

SECTION 45:  SUCCESSORS, ASSIGNS; JOINT AND SEVERAL LIABILITY

 

The covenants, conditions and agreements contained in this Lease shall bind and
inure to the benefit of Landlord and Tenant and their respective heirs,
distributees, executors, administrators, successors, and except as otherwise
provided in this Lease, the obligations imposed upon Tenant under this Lease
shall be joint and several.

 

SECTION 46:  GOVERNING LAW

 

This Lease shall be governed by and interpreted in accordance with the laws of
the State of Colorado.

 

SECTION 47:  LENDERS PROTECTION CLAUSE

 

Tenant agrees to give each ground lessor and holder of a mortgage, deed of trust
or other encumbrance secured by the real property described in Exhibit A
attached hereto, by certified or registered mail, a copy of any notice of
default served upon the Landlord, provided that prior to such notice Tenant has
been notified in writing of the address of such ground lessor or holder.  Tenant
further agrees that if Landlord shall have failed to cure such default within
the time provided for in this Lease, then all of such ground lessors and holders
shall have an additional thirty (30) days within which to cure such default or
if such default cannot be cured within that time, then in such additional time
as may be necessary if within such thirty (30) days, such ground lessor or
holder has commenced and is diligently pursuing, the remedies necessary to cure
such default (including, but not limited to, commencement of foreclosure
proceedings, if necessary to effect such cure) in which event this Lease shall
not be terminated while such remedies are being so diligently pursued.


SECTION 48: RENT DURING THE 2001-2002 LEASE YEAR PRIOR TO

COMPLETION OF SECTION 9 WORK AND AUGUST 1, 2002

 

(a)                                  For each day during Lease Year 2001-2002
prior to the earlier of:

 

(I)                                    The day Tenant occupies the space
depicted on Exhibit C; or

 

(ii)                                  The later of (x) substantial completion of
the work set forth in Section 9 and (y) August 1, 2002;

Tenant shall receive a credit against Base Rent for $161.11.  The date, as
calculated above, prior to which Tenant shall receive such credit is referred to
herein as the “Move-In Date”.

 

(b)                                 For purposes of calculating Escalation Rent
as of September 1, 2002, the credits set forth in subsection (a) above shall be
ignored and Base Rent prior to September 1, 2002 shall be deemed to be as set
forth in Section I(c) above.

 

(d)                                 For purposes of calculating the amounts
payable to Landlord pursuant to Sections 4(c) and Section 6, until the Move-In
Date, Tenant shall be considered to have only 26,227 square feet in Premises
Rentable Area and Building Rentable Area shall be considered to be 34,585 square
feet.

 

(e)                                  “Substantial completion” of the work set
forth in Section 9 shall mean the stage in the progress of the construction when
the space in question is sufficiently complete so that Tenant can occupy it for
office use, exclusive of minor matters of mechanical and cosmetic adjustment;
provided that, in the event Landlord shall be delayed in completing such work by
any interference with or hindrance of such work by Tenant, Tenant’s contractor
or any of their employees, servants or agents or by any changes in such work
requested by Tenant and agreed to by Landlord, the Premises shall be deemed to
have been substantially ready for occupancy on the date on which Landlord would
have substantially completed such work had such delay not occurred.  The
issuance of a temporary or permanent Certificate of Occupancy or Tenant’s taking
possession of the space set forth in Exhibit C shall conclusively establish
substantial completion, if not already established.  Landlord shall deliver
written notice to Tenant specifying the date, determined in the manner specified
above, on which substantial completion occurred, which date shall be the date of
substantial completion for all purposes under this Lease.


(f)                                    Except for payment of Base Rent and
Operating Expenses (which are separately addressed in subsections (a) and (d)
above), notwithstanding anything to the contrary in this Lease, none of the
obligations of Tenant under this Lease (such as the requirements to maintain and
insure) shall apply to the space depicted on Exhibit C until the Move-In Date.

 

SECTION 49: FIRST RIGHT OF OFFER

 

(a)                                  First Right of Offer.  If at any time
during the Term, Landlord proposes to rent any portion of the Building to a
party which is not currently a tenant of space within the Building or lists any
portion of the Building for rent, Landlord shall first make a written offer to
rent such portion of the Building to Tenant for the same base rent on which
Landlord proposes to rent such portion of the Building.

 

(b)                                 Acceptance of Offer.  The Tenant shall have
the right for a period of forty-five (45) days after receipt of the offer from
Landlord to elect to rent the portion of the Building set forth in Landlord’s
offer.  The making of a counter-offer by Tenant shall not be deemed a rejection
of Landlord’s offer or otherwise shorten Tenant’s forty-five day period to
accept Landlord’s offer.  To exercise this right of first offer, the Tenant
shall give written notice to Landlord within said forty-five day period.  Upon
exercise of the right of first offer, this Lease shall be deemed amended to
include the additional premises set forth in Landlord’s offer and to increase
the Base Rent hereunder by the amount set forth in Landlord’s offer.  Unless
otherwise set forth in the Landlord’s offer, all other terms of this Lease,
including Escalation Rent, payment of Operating Costs (as expanded to cover the
new premises), and the Term (the term for the additional space will be
coterminous with the term for the existing Premises) shall remain the same and
shall govern the new added premises as though the new premises were included in
this Lease.

 

(c)                                  Failure to Accept Offer.  If Tenant does
not elect to accept the offer in accordance with Section 49(b) above, then
Landlord may rent the portion of the Building offered to Tenant to another party
at a base rental rate not less than 90% of the base rent offered to Tenant
(taking into account free rent periods offered to such other party), or at a
price not less than Tenant’s last counter-offer to Landlord, whichever is
greater.  Tenant’s failure to accept the offer pursuant to Section 49(b) shall
not terminate Tenant’s right of first offer, except as to the portion of the
Building rented to a third party pursuant to Section 49(c) within six months
after the expiration of the 45 day period set forth in Section 49(b), and then
only for so long as such third party or its successors occupy that portion of
the Building.


 

EXECUTED as of the date first set forth above.

 

LANDLORD:

 

TENANT:

 

 

 

 

 

MUM II, LLC

 

HORIZON ORGANIC DAIRY, INC.

 

By

/s/ Donald W. Unkefer, Jr.

 

By

/s/ Tom Briggs

 

Donald W. Unkefer,Jr., Manager

 

 

Name:  Tom Briggs

 

 

 

 Title:  CFO

 

 


 

EXHIBIT A

 

Description of Real Property for Horizon Building

 

 

Lot 1E

Monarch Park P.U.D. Replat E,

According to the Plat in Planfile P-56 F-3 #2

County of Boulder, State of Colorado

 

 


 

EXHIBIT B

 

Floor Plan Showing the Premises

 

 


 

EXHIBIT C

 

Landlord’s Work

 

[Showing area to receive Tenant finish.]

 

 


 

 

EXHIBIT D

 

(Attached to and forming a part of Office Lease for Horizon Building)

 

RULES AND REGULATIONS

 

                                The rules and regulations set forth in this
Exhibit shall be and hereby are made a part of the Lease to which they are
attached.  Whenever the term “Tenant” is used in these rules and regulations, it
shall be deemed to include Tenant, its employees, agents or invitees.  The
following rules and regulations may from time to time be modified by Landlord in
the manner set forth in Article 19 of the Lease.

 

                                1.  OBSTRUCTION.  The sidewalks, entries,
passage, corridors, halls, lobbies, stairways, elevators and other common
facilities of the Building shall be controlled by the Landlord and shall not be
obstructed by Tenant or used for any other purpose other than ingress or egress
to and from the Premises.  Tenant shall not place any item in any of such
locations, whether or not any such item constitutes an obstruction, without the
prior written consent of the Landlord.  Landlord shall have the right to remove
any such obstruction or any such item without notice to Tenant and at the
expense of the Tenant.

 

                                2.  DELIVERIES.  Tenant shall insure that all
deliveries of supplies to the Premises shall be made during the ordinary
business hours of the building.  If any person delivering supplies to Tenant
damages the elevator or any other part of the building, Tenant shall pay to
landlord upon demand the amount required to repair such damage.

 

                                3.  MOVING.  If Tenant’s movers damage the
elevator or any other part of the Building, Tenant shall pay to Landlord upon
demand the amount required to repair such damage.

 

                                4.  HEAVY ARTICLES.  Tenant shall not place a
load upon any floor of the Premises exceeding 50 lbs. of live load per square
foot.  Tenant will pay the fees of the structural engineer of the Building if
structural engineering advice is necessary in planning the positioning of heavy
loads.  Business machines and mechanical equipment shall be placed and
maintained by Tenant at Tenant’s expense in settings sufficient to absorb and
prevent vibration, noise and annoyance.  Safes and other heavy equipment, the
weight of which will not constitute a hazard or damage the Building or its
equipment, shall be moved into, from and about the Building only during such
hours and in such manner as shall be prescribed by Landlord.

 

                                5.  NUISANCE.  Tenant shall not do or permit
anything to be done in the Premises, or bring or keep anything therein which
would in any way constitute a nuisance or waste, obstruct or interfere with the
rights of other tenants of the Building, or in any way injure or annoy them, or
conflict with the laws relating to fire, or with any regulations of the fire
department, or with any insurance policy upon the Building or any part thereof,
or conflict with any of the rules and ordinances of any governmental authority
having Jurisdiction over the Building.  Tenant shall not cause or permit any
odors of cooking or other processes, or any unusual or other objectionable
odors, to emanate from the Premises.


                                6.  PASS KEY.  The Janitor of the Building may
at all times keep a pass key to the Premises, and he and other agents of the
Landlord shall at all times be allowed admittance to the Premises, with
reasonable notice given to Tenant.

 

                                7.  LOCKS AND KEYS FOR PREMISES.  No additional
lock or locks shall be placed by Tenant on any door in the Building and no
existing lock shall be changed unless written consent of the Landlord shall
first have been obtained.  A reasonable number of keys to the Premises and to
the toilet rooms, if locked by Landlord, will be furnished by Landlord and
Tenant shall not have any duplicate keys made.  At the termination of this
tenancy, Tenant shall promptly return to Landlord all keys to offices and toilet
rooms.

 

                                8.  USE OF THE WATER FIXTURES.  Water closets
and other water fixtures shall not be used for any purpose other than that for
which they are intended, and any damage resulting to such fixtures from misuse
on the part of the Tenant shall be paid for by Tenant.

 

                                9.  NO ANIMALS, EXCESS NOISE.  No animals shall
be allowed in the offices, halls, corridors and elevators in the Building,
except guide dogs for the sight or hearing impaired.  No person shall disturb
the occupants of this or adjoining buildings or space by the use of any radio or
musical instrument or by the making of loud or improper noises.

 

                                10.  BICYCLES.  Bicycles or other vehicles shall
not be permitted anywhere inside or on the sidewalks outside of the Building,
except in those areas designated by Landlord for bicycle parking.

 

                                11.  TRASH.  Tenant shall not allow anything to
be placed on the outside of the Building, nor shall anything be thrown by Tenant
out of the windows or doors, or down the corridors, elevator shafts or
ventilating ducts or shafts of the Building.  All trash shall be placed in
receptacles provided by Tenant on the Premises or in any receptacles provided by
Landlord for the Building.

 

                                12.  WINDOWS.  Levelor style window coverings
shall be installed by Landlord and no awnings shall be placed over the windows
without Landlord’s prior written consent.  Tenant agrees to abide by Landlord’s
rules with respect to maintaining uniform window coverings at all windows and
hallways so that the Building will present a uniform exterior appearance.


                                13.  HARDOUS OPERATIONS AND ITEMS.  Tenant shall
not install or operate any steam or gas engine or boiler, or carry on any
mechanical business in the Premises without Landlord’s prior written consent,
which consent may be withheld in Landlord’s absolute discretion.  The use of
oil, gas or flammable liquids for heating, lighting or any other purpose is
expressly prohibited.  Tenant shall not bring or permit to be brought or kept in
or on the Premises any flammable, combustible or explosive fluid, material,
chemical or substance.  Explosives or other articles deemed extra hazardous
shall not be brought into the Building.

 

                                14.           HOURS FOR REPAIRS, MAINTENANCE AND
ALTERATIONS.  Any repairs, maintenance and alterations required or permitted to
be done by Tenant under the Lease shall be done only during the ordinary
Business Hours of the Building unless Landlord shall have first consented to
such work being done outside of such times.  If Tenant desires to have such work
done by Landlord’s employees, on Saturdays or Sundays, holidays or weekdays
outside of ordinary business hours, Tenant shall pay the extra cost of such
labor.

 

                                15.  NO DEFACING OF PREMISES.  Except as
permitted below, Tenant shall not mark upon, paint signs upon, cut, drill into,
drive nails or screws into, or in any way deface the walls, ceilings, partitions
or floors of the Premises or of the Building, and any defacement, damage or
injury caused by Tenant shall be paid for by Tenant.  Tenant shall be allowed to
hang up pictures, plaques and decorative items not exceeding 8 square feet in
size on the walls of the Premises.

 

                                16.  CHAIR PADS.  During the entire term of this
Lease, Tenant shall at its expense, install and maintain under all caster chairs
a chair pad to protect the carpeting.

 

                                17.  CAPTIONS.  The caption for each of these
rules and regulations is added as a matter of convenience only and shall be
considered of no effect in the construction of any provision or provisions of
these rules.